RICHARDS, J.;
Epitomized Opinion
Wm. Wine sued Lottie Wine for divorce, alleging misconduct. Lottie W. filed an answer denying the charges, but did not file a cross petition. either for divorce or alimony. The case was tried on its merits and resulted in a judgment for Lottie awarding to her $275 per month as alimony. Her counsel contends that the Court of Appeals is without jurisdiction to reverse a judgment tried on its merits. Held by the Court of Appeals in reversing judgment:
1. The Court of Appeals has power to reverse all final judgments of courts of Common Pleas and other courts of record.
2. The evidence in this case does not justify a verdict for the defendant and the judgment must he reversed.
3. The issues in a case should be confined to and defined by either the pleadings or the evidence. Neither the pleadings nor the evidence raised the question of alimony in this case and the judgment awarding alimony is not justified.